DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-19 are pending.
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
3.	The IDS filed 3/27/20 has been considered.
4.	The drawings are objected to because the labels for Figs. 5 and 6 (landscape view) appear to be upside down relative to the content of the drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claim 10, the claim as written is unclear in that the “wherein” clause is further defining the command of claim 9, but in fact appears to actually further define the memory storing a different command than the command of claim 9.  The examiner suggests inserting --memory-- before “stores” at line 1 to avoid ambiguity. 
B.	As per claim 19, the claim is unclear at line 2 as to which image frames are being stored (i.e., image frames captured by the image capturer and stored in memory or the processed image frames).  Note this causes confusion at line 2 as to which image frames “the stored image frames” is referring to.
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.1	Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB-2568278A (hereinafter D1).
	As per claims 1 and 5, D1 discloses a processor-based method in which a plurality of image frames are received from an imaging device (camera) (pg. 7, ln. 7-9); personal information is discriminated in the image (pg. 1, ln. 16-17; pg. 2, ln. 24-26); the image is processed to remove the personal information (pg. 2, ln. 30-32); and the modified images are stored (pg. 3, ln. 18-19).  As noted in the abstract, the replacement imagery masks the personal information captured in the image.
7.2	Claims 1, 5, 8, 12 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Armon et al. (US 2020/0250337).
A.	As per claims 1 and 5, Armon discloses:
 	receiving a plurality of image frames of a space [0118]; 
discriminating a first image frame comprising personal information from the image frames [0119, 0120]; 

storing a map of the space generated using the image frames comprising a result of processing the first image frame [0129].
B.	As per claims 8, 12 and 15, as above whereby the processing of images is embodied in conjunction with a robot comprising processor(s) and memory for executing the method noted above (Figs. 3, 9), a main body [0074], a driver [0080], and an image capturer [0090] (see also Fig. 1).
8.	Claims 2-4, 6, 7, 9-11, 13, 14 and 16-19 are distinguishable over the prior art in that discrimination of personal information is based on a personal information identification neural network or the processing to replace personal information uses a frame prediction neural network or storing images in buffer memory and transmitting the images to an external server when the capacity of the buffer is exceeded.
9.	Claims 2-4, 6, 7, 9, 11, 13, 14 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claims 10 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents set forth the general state of the art of technology directed to ensuring the privacy of individuals captured by image systems.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661